Citation Nr: 0417406	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  97-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a right 
shoulder disability.

2. Entitlement to service connection for a right arm 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to January 
1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  This case was before the Board in 
September 1999 when it was remanded for additional 
development.  The matter was again remanded in October 2000.  
After the matter was certified to the Board, the Board 
undertook further development in order to afford the veteran 
a VA examination.   

Given the decision of the United States Court of Appeals for 
the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this case was again remanded in September 2003 in 
order to afford the RO the opportunity to consider the 
additional evidence developed by the Board and readjudicate 
the claim on appeal.  


FINDINGS OF FACT

1.  The veteran does not have a right shoulder disability 
related to military service.  

2.  The veteran does not have a right arm disability related 
to military service.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003). 

2.  A right arm disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2003). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the matter on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2003).  The 
appellant was informed of this change in the law by a July 
2001 letter from the RO.       

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
Here, the July 2001 letter and a January 2004 letter from the 
RO informed the appellant of what the evidence must show in 
order to establish entitlement to service connection.  In 
addition, the January 2004 letter informed him of what 
evidence VA had received.             

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

Here, the July 2001 RO letter informed the appellant that 
VA's statutory duty to assist included making reasonable 
efforts to help get such things as medical records, 
employment records, or records from other federal agencies.  
He was informed that he must provide VA with enough 
information about such records to allow VA to request them 
from the person or agency that possessed them.  Additionally, 
the letter stated that VA would assist him by providing a 
medical examination or getting a medical opinion if it was 
decided that it was necessary to make a decision on the 
claim.  The January 2004 letter stated that VA was 
responsible for getting relevant records from any federal 
agency and that VA would make reasonable efforts to get 
relevant records not held by a federal agency.      

Here, there are no obtainable records referenced by the 
veteran not already associated with the claims folder.  In 
this regard, it is noted that the veteran stated in the 
January 1998 RO hearing that early post-service records were 
not available.  The Board notes that the veteran's service 
medical records regarding his period of active duty (other 
than the few records showing that he was treated at Tripler 
Army Hospital) are evidently unavailable from the National 
Personnel Records Center (NPRC), and, as noted in the October 
2000 Board remand, presumably were destroyed in a fire in 
1973.  The Board is mindful that, in a case such as this, 
where service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that most of the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.  Given 
the foregoing, the Board finds that VA has complied with its 
duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the July 2001 RO 
letter requested that the veteran tell VA about any 
additional information or evidence that he wanted VA to try 
and obtain for him.  The January 2004 letter also requested 
that the veteran inform VA of any other evidence or 
information that he thought would support his claims.  
Finally, in a letter dated in March 2004, the veteran stated 
that he had no other information to offer for his appeal and 
that all of his records were with VA.      

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.  

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases are subject to presumptive 
service connection.  For example, arthritis is subject to 
presumptive service connection if it is manifested to a 
compensable degree within one year from the date of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.        

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran argues that that he injured his right arm and 
right shoulder while stationed in Hawaii.  

The veteran's service medical records do show that the 
veteran was treated at Tripler U.S. Army Hospital in November 
1957, but do not indicate the illness or injury for which he 
was treated.  

VA treatment records dated in January 1990 note that the 
veteran reported having injured his right shoulder in 1957, 
while in service, and that he had a history of pain with a 
limited range of motion for two years.  

An August 1996 VA treatment record noted that the veteran's 
right shoulder was hurting.  

A hearing was held in January 1998 at the Columbia, South 
Carolina, RO before a hearing officer.  The veteran stated 
that his injuries occurred in 1957 while stationed in Hawaii 
when slipped and fell about 15 to 20 feet down an embankment.  
He indicated that he was treated at Tripler Army Hospital.  
He stated that the first post-service treatment he sought was 
at Spartanburg General Hospital, but indicated that those 
records were not available.  He also stated that he wrote to 
his parents when he sustained the injuries, but stated that 
these letters, too, were not available.               

A January 1999 VA progress note listed an assessment of 
injury to the right shoulder and degenerative joint disease.  

A July 1999 VA progress note stated that the veteran had 
right chronic shoulder pain.  It was noted that pain varied 
from 5 to 10 on the pain scale.  A July 1999 report of right 
shoulder X-rays noted under clinical history that the veteran 
had pain and stiffness of the right shoulder joint and that 
he had a fracture while in the service.  It was reported that 
views of the shoulder demonstrated no significant arthritic 
change, mal-alignment of joint incongruity.  The 
acromiohumeral interval and glenohumeral joints were 
preserved.  

A January 25, 2001 VA progress note stated that the veteran 
was complaining of increasing pain in his right shoulder and 
that he had a history of a fall while in service resulting in 
a bad fracture in several places to his arm.  A January 26, 
2001 VA progress note reported that that veteran had an 
ongoing pain problem in his right shoulder.  The veteran 
described the nature of the pain as pulling and sharp.  

A July 2003 VA examination report noted that the veteran's 
chief complaint was of right shoulder pain, which was 
reported to be intermittent since 1958.  The veteran reported 
that, at that time, he fell and hit his shoulder and neck on 
a tree.  He stated that the pain was worse in the winter and 
that it was primarily in the shoulder, but occasionally in 
the neck.  He also stated that he occasionally would get pain 
going down his right arm.  Upon physical examination of his 
neck, the veteran had diminished rotation and lateral bending 
to the left, with some pain at the extremes, but none with 
regard to forward flexion, backward flexion, or rotation to 
the right, or right lateral bending.  He also had a positive 
compression sign down the right arm with left lateral bending 
and a compression at the skull.  He had no diminished 
sensation, no atrophy, and no weakness.  The deep tendon 
reflexes were symmetrical and strong.  He had a Hawkins and 
Neer test on the right, with some diminished adduction, 
abduction, and extension of the right shoulder with some pain 
at the extremes.  He had no such finding on the left.  The 
veteran also had a little pain with the lift-away test 
posterior, but not anterior.  This strength, with some pain, 
was noted to have persisted with abduction and extension and 
external rotation.  The impression was right rotator cuff 
impingement and cervical degenerative disc disease with right 
upper extremity radiculopathy.  

An August 2003 VA report noted that the veteran had been seen 
the month before.  Upon examination, he was noted to have a 
full range of motion both actively and passively.  He had 
intact rotator cuff strength.  He had positive impingement 
signs, negative Hawkins, and negative cross adduction.  X-
rays were reported by the examiner to be unremarkable, but it 
was noted that the veteran did have some sclerosis in the 
greater tuberosity suggestive of impingement.  The impression 
was impingement syndrome.  

In March 2004, the July 2003 VA examiner elaborated on that 
examination report, as was directed by the September 2003 
Board remand.  Based upon her review of the record, the 
examiner stated that she could not find any evidence of 
documentation of an injury to his right shoulder while in the 
service other than a record of hospitalization without a 
statement of what the hospitalization was for.  She stated 
that his physical examination was consistent with impingement 
syndrome of his right shoulder and cervical radiculopathy.  
She stated that there was no evidence of arthritis of the 
glenohumeral joint or the acromioclavicular joint of the 
shoulder either clinically or on X-ray.  Nor was there 
evidence of an old fracture of the shoulder.  The examiner 
did state, however, that the distal 2/3's of the humerus were 
not seen, so she stated that she could not exclude the 
possibility of an old fracture there.  She stated that X-rays 
showed degenerative disc disease of the cervical spine of C5-
6 and C6-7.  The examiner commented that the fact that the 
veteran was receiving temporary relief with cortisone 
injections in his shoulder demonstrated that at least some of 
the pain was coming from the tightness in his shoulder, and 
that some was probably coming from pinched nerves in his 
neck.  The examiner stated that "[a]n injury in which he had 
a long fall and struck a tree between his shoulder and neck 
could contribute to degenerative disc disease of his neck."  
She stated further that if there were proof of the injury, it 
could be service-connected, but that it was a common problem, 
often seen in the absence of trauma.  Additionally, she 
stated that impingement of the shoulder is a common problem 
not necessarily associated with trauma and usually seen in 
middle age and older people, stating further that forty years 
after the described injury, it would be hard to say this was 
service-connected.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
that he has right arm and right shoulder disabilities as a 
result of his service.  It is clear that there is no medical 
evidence of record actually establishing that the veteran 
sustained an injury in service as he has attested, although 
he was, indeed, admitted to Tripler Army Hospital while in 
service.  Unfortunately, efforts to determine the reason for 
such admittance, or to obtain further service medical records 
have been fruitless.  The Board acknowledges that development 
and production of evidence has been difficult in this case, 
as records indicating the above hospital admittance are the 
only service medical records available, as presumably all 
other records have been destroyed as a result of a fire at 
the NPRC in 1973.
           
The Board notes that the only evidence relevant to 
establishing an injury in service in this case was provided 
by the veteran himself, since there is no documentation of 
the events he has described as happening in service 
approximately 47 years ago.  Furthermore, the first evidence 
of treatment for a right shoulder condition of record was in 
1990, more than 30 years after service.  This lengthy period 
without treatment weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he is disabled, but 
also show some causal connection between his disability and 
the period of military service before VA is obligated to 
provide a medical examination or obtain a medical opinion.  
Here, the medical evidence does not show a causal connection 
between his right upper extremity conditions and his period 
of military service.  The record is devoid of a medical nexus 
opinion linking right shoulder or right arm conditions to his 
active service.  

The Board notes that in the report of the March 2004 VA 
medical opinion it was stated that an injury involving a long 
fall and striking a tree between his shoulder and neck could 
contribute to degenerative disc disease of the veteran's 
neck, stating further that if there were proof of the injury, 
it could be service-connected, but that it was a common 
problem, often seen in the absence of trauma.  Additionally, 
it was stated that impingement of the shoulder is a common 
problem not necessarily associated with trauma and usually 
seen in middle age and older people and that forty years 
after the described injury, it would be hard to say this was 
service-connected.

Service connection may not be based on a resort to 
speculation.  See 38 C.F.R. § 3.102 (2003).  See also Davis 
v. West, 13 Vet. App. 178, 185 (1999) (any medical nexus 
between the veteran's in-service radiation exposure and his 
fatal lung cancer years later was speculative at best, even 
where one physician opined that it was probable that the 
veteran's lung cancer was related to service radiation 
exposure); Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); (Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that 
they could have another cause"), aff'd 217 F.3d 854 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  

The Board has considered the veteran's statements submitted 
in support of his argument that he has right shoulder and 
right arm conditions that should be service connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claims must be denied.  
    
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

  
ORDER

Service connection for a right shoulder condition is denied.  

Service connection for a right arm condition is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



